DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 9/22/2022 with respect to claims 1, 7, and 13 have been fully considered but they are not persuasive.
Applicant argues that the combination of Jeon and Liu does not explicitly teach “a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region.”
In response, the examiner respectfully disagrees.  Liu teaches in section 3 expanding the user of rectangular 2NxN and Nx2N PU from Inter to Intra prediction. That is, both Intra and Inter CU share the same symmetric partition modes for all CU depths, i.e. 2Nx2N, 2NxN and Nx2N PU for CU greater than SCU, and possible NxN PU for SCU. In the reference implementations of the proposed Intra prediction block structure [7]-[9], 2NxN and Nx2N Intra PU are supported from 8x8 SCU to 32x32 CU. That is, 8x4, 4x8, 16x8, 8x16, 32x16 and 16x32 Intra prediction blocks are added to the existing square Intra prediction blocks. For all Intra prediction block sizes, the 35 Intra luma prediction modes that are defined in current HEVC are applied. Both square transforms and non-square transforms can be used to convert a block size of 2NxN or Nx2N prediction errors into frequency domain. In order to take full advantage of rectangular Intra prediction partitioning and maximize the coding efficiency enhancement, a set of non-square transforms (known as NSQT [10]) are used for processing rectangular PUs. Table 2 illustrates the relationships among various size CU, PU and TU in the proposed system. In this solution, 2Nx0.5N and 0.5Nx2N TU are applied to 2NxN and Nx2N PU, respectively. An example is shown in Fig. 4. In this example, TU0 and TU1 are associated with PU0 and thus share the same prediction mode specified in PU0 syntax; TU2 and TU3 are associated with PU1 and thus share the same prediction mode specified in PU1 syntax. Each 2Nx0.5N TU can be further split into smaller 2Nx0.5N transform blocks; in solution “TU-1” in Table 2, the smallest transform size is 8x2 and 2x8. Note that although the evidence of coding gain from using 8x2 and 2x8 prediction and transforms were shown during the JCT-VC meeting, concerns were raised that 2-point prediction and transforms might cause some complications in hardware design. Therefore, a modified solution, i.e. “TU-2” is proposed, in which 8x2 and 2x8 TUs are eliminated, 4x4 TUs are used for 8x4 and 4x8 PUs instead.
Because PU and TU have different sizes, they have different number of sample lines as well. 
Applicant argues that the combination of Jeon and Liu does not explicitly teach “the representative value is derived to be one of an average value, a minimum value, a maximum value or a median value of some of the samples belonging to the chrominance reference region.”
	In response, the examiner respectfully disagrees.  The term “some of samples” can also be interpreted as all of samples as long as the subset “some of samples” is included.
In Expression 2, R(•, •)may be defined as a function of calculating the relation value of input variables. For example, it is a correlation function or an auto covariance function which is a function of calculating the relation value between two variables {circumflex over (P)}.sub.L* and {circumflex over (P)}.sub.C. M(•) Represents a function of calculating an average value. That is, α and β may be values calculated using linearly-interpolated sample values as variables. The method of calculating α and β using the linearly-interpolated sample values as variables belongs to the scope of the invention.  [0090] – [0099].
Applicant’s arguments with respect to claim(s) 4, 6, 10, 12, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,477,205 B1 (“Pat 205”) in view of US 10,972,727 B2 (“Pat 727”).
Consider application claim 1, claim 1 of Pat 205 discloses a method of decoding a video signal with a decoding apparatus, comprising: predicting, with the decoding apparatus, a chrominance block using a sample of a luminance block, through an inter-component reference-based prediction; and reconstructing, with the decoding apparatus, the predicted chrominance block, wherein predicting the chrominance block comprising: deriving, with the decoding apparatus, a first prediction value of the chrominance block using the sample of the luminance block; calculating, with the decoding apparatus, a compensation parameter based on a pre-determined reference area; and deriving, with the decoding apparatus, a second prediction value of the chrominance block by applying the compensation parameter to the first prediction value, wherein the reference area is determined to be an area adjacent to a top of the luminance block when the luminance block is N×M non-square, while the reference area is determined to be an area adjacent to a left of the luminance block when the luminance block is M×N non-square, N being greater than M, wherein the reference area includes a luminance reference area and a chrominance reference area, wherein a ratio between a number of sample lines belonging to the luminance reference area and a number of sample lines belonging to the chrominance reference area is determined based on a color format, wherein the compensation parameter is calculated using at least one sample belonging to the luminance reference area, wherein a position of the sample belonging to the luminance reference area includes a position adjacent to at least one of a left, a top, or a top-left of a top-left sample of the luminance block, and wherein the inter-component reference-based prediction is performed only when an intra prediction mode of the luminance block is one of a vertical mode, a horizontal mode, and a non-directional mode.
Claim 2 of Pat 205 discloses the compensation parameter is calculated based on at least one of a representative value of the luminance reference area or a representative value of the chrominance reference area.
Claim 3 of Pat 205 discloses the representative value is derived as one of an average value, a minimum value, a maximum value, a mode value, or a median value of all or a part of samples belonging to the reference area.
However, Pat 205 does not explicitly disclose a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region.
Claim 1 of Pat 727 discloses a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Consider application claim 4, claim 6 of Pat 727 discloses when the luminance reference region is unavailable, the unavailable luminance reference region is replaced with an adjacent region of the unavailable luminance reference region in a right or bottom direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Consider application claim 5¸ claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Consider application claim 6¸ claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Consider application claim 7¸ claim 5 of Pat 205 discloses a method of encoding a video signal, with an encoding apparatus, comprising: predicting, with the encoding apparatus, a chrominance block using a sample of a luminance block, through an inter-component reference-based prediction; and reconstructing, with the encoding apparatus, the predicted chrominance block, wherein predicting the chrominance block comprising: deriving, with the encoding apparatus, a first prediction value of the chrominance block using the sample of the luminance block; calculating, with the encoding apparatus, a compensation parameter based on a pre-determined reference area; and deriving, with the encoding apparatus, a second prediction value of the chrominance block by applying the compensation parameter to the first prediction value, wherein the reference area is determined to be an area adjacent to a top of the luminance block when the luminance block is N×M non-square, while the reference area is determined to be an area adjacent to a left of the luminance block when the luminance block is M×N non-square, N being greater than M, wherein the reference area includes a luminance reference area and a chrominance reference area, wherein a ratio between a number of sample lines belonging to the luminance reference area and a number of sample lines belonging to the chrominance reference area is determined based on a color format, wherein the compensation parameter is calculated using at least one sample belonging to the luminance reference area, wherein a position of the sample belonging to the luminance reference area includes a position adjacent to at least one of a left, a top, or a top-left of a top-left sample of the luminance block, and wherein the inter-component reference-based prediction is performed only when an intra prediction mode of the luminance block is one of a vertical mode, a horizontal mode, and a non-directional mode.
Claim 6 of Pat 205 discloses the compensation parameter is calculated based on at least one of a representative value of the luminance reference area or a representative value of the chrominance reference area.
Claim 7 of Pat 205 discloses the representative value is derived as one of an average value, a minimum value, a maximum value, a mode value, or a median value of all or a part of samples belonging to the reference area.
However, Pat 205 does not explicitly disclose a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region.
Claim 1 of Pat 727 discloses a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Consider application claim 10, claim 6 of Pat 727 discloses when the luminance reference region is unavailable, the unavailable luminance reference region is replaced with an adjacent region of the unavailable luminance reference region in a right or bottom direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Consider application claim 11¸ claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Consider application claim 12¸ claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Consider application claim 13, claim 1 of Pat 205 discloses a method of decoding a video signal with a decoding apparatus, comprising: predicting, with the decoding apparatus, a chrominance block using a sample of a luminance block, through an inter-component reference-based prediction; and reconstructing, with the decoding apparatus, the predicted chrominance block, wherein predicting the chrominance block comprising: deriving, with the decoding apparatus, a first prediction value of the chrominance block using the sample of the luminance block; calculating, with the decoding apparatus, a compensation parameter based on a pre-determined reference area; and deriving, with the decoding apparatus, a second prediction value of the chrominance block by applying the compensation parameter to the first prediction value, wherein the reference area is determined to be an area adjacent to a top of the luminance block when the luminance block is N×M non-square, while the reference area is determined to be an area adjacent to a left of the luminance block when the luminance block is M×N non-square, N being greater than M, wherein the reference area includes a luminance reference area and a chrominance reference area, wherein a ratio between a number of sample lines belonging to the luminance reference area and a number of sample lines belonging to the chrominance reference area is determined based on a color format, wherein the compensation parameter is calculated using at least one sample belonging to the luminance reference area, wherein a position of the sample belonging to the luminance reference area includes a position adjacent to at least one of a left, a top, or a top-left of a top-left sample of the luminance block, and wherein the inter-component reference-based prediction is performed only when an intra prediction mode of the luminance block is one of a vertical mode, a horizontal mode, and a non-directional mode.
Claim 2 of Pat 205 discloses the compensation parameter is calculated based on at least one of a representative value of the luminance reference area or a representative value of the chrominance reference area.
Claim 3 of Pat 205 discloses the representative value is derived as one of an average value, a minimum value, a maximum value, a mode value, or a median value of all or a part of samples belonging to the reference area.
However, Pat 205 does not explicitly disclose a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region.
Claim 1 of Pat 727 discloses a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Consider application claim 14, claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Consider application claim 15, claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of variably determining a number of the sample lines belonging to the luminance reference region based on an availability of the luminance reference region because such incorporation would improve encoding/decoding efficiency.  Col. 1, lines 35-40.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,972,727 B2 (“Pat 727”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Consider application claim 1, claim 1 of Pat 727 discloses a method of decoding a video signal, with a decoding apparatus, comprising: deriving, with the decoding apparatus, a first prediction value of a chrominance block using a sample of a luminance block; calculating, with the decoding apparatus, a compensation parameter based on a pre-determined reference region; deriving, with the decoding apparatus, a second prediction value of the chrominance block by applying the compensation parameter to the first prediction value; and reconstructing, with the decoding apparatus, the chrominance block based on the second prediction value of the chrominance block, wherein calculating the compensation parameter comprises determining, with the decoding apparatus, the reference region referred to calculate the compensation parameter, wherein the reference region includes a luminance reference region adjacent to the luminance block and a chrominance reference region adjacent to the chrominance block, wherein the luminance reference region includes a plurality of sample lines, and wherein a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region.
Claim 2 of Pat 727 discloses the compensation parameter is calculated based on at least one of a representative value of the luminance reference region or a representative value of the chrominance reference region.
Claim 3 of Pat 727 discloses the representative value is derived to be one of an average value, a minimum value, a maximum value or a median value of all or some of samples belonging to the reference region.
Claim 4 of Pat 727 discloses deriving the first prediction value is selectively performed based on information indicating whether the chrominance block is decoded through an inter-component reference-based prediction.
Claims 1-4 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 4, claim 6 of Pat 727 discloses when the luminance reference region is unavailable, the unavailable luminance reference region is replaced with an adjacent region of the unavailable luminance reference region in a right or bottom direction.
Claim 6 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 5, claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Claim 7 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 6, claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Claim 7 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, claim 1 of Pat 727 discloses a method of decoding a video signal, with a decoding apparatus, comprising: deriving, with the decoding apparatus, a first prediction value of a chrominance block using a sample of a luminance block; calculating, with the decoding apparatus, a compensation parameter based on a pre-determined reference region; deriving, with the decoding apparatus, a second prediction value of the chrominance block by applying the compensation parameter to the first prediction value; and reconstructing, with the decoding apparatus, the chrominance block based on the second prediction value of the chrominance block, wherein calculating the compensation parameter comprises determining, with the decoding apparatus, the reference region referred to calculate the compensation parameter, wherein the reference region includes a luminance reference region adjacent to the luminance block and a chrominance reference region adjacent to the chrominance block, wherein the luminance reference region includes a plurality of sample lines, and wherein a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region.
Claim 2 of Pat 727 discloses the compensation parameter is calculated based on at least one of a representative value of the luminance reference region or a representative value of the chrominance reference region.
Claim 3 of Pat 727 discloses the representative value is derived to be one of an average value, a minimum value, a maximum value or a median value of all or some of samples belonging to the reference region.
Claim 4 of Pat 727 discloses deriving the first prediction value is selectively performed based on information indicating whether the chrominance block is decoded through an inter-component reference-based prediction.
Claims 1-4 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 10, claim 6 of Pat 727 discloses when the luminance reference region is unavailable, the unavailable luminance reference region is replaced with an adjacent region of the unavailable luminance reference region in a right or bottom direction.
Claim 6 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 11, claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Claim 7 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 12, claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Claim 7 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 13, claim 17 of Pat 727 discloses A non-transitory computer readable medium having stored thereon instructions that when executed by a processor of a decoding apparatus perform a decoding method, including: predicting, with the decoding apparatus, a chrominance block using a sample of a luminance block, through an inter-component reference-based prediction; and reconstructing, with the decoding apparatus, the predicted chrominance block, wherein predicting the chrominance block comprising: deriving, with the decoding apparatus, a first prediction value of the chrominance block using the sample of the luminance block; calculating, with the decoding apparatus, a compensation parameter based on a pre-determined reference area; and deriving, with the decoding apparatus, a second prediction value of the chrominance block by applying the compensation parameter to the first prediction value, wherein calculating the compensation parameter comprises determining, with the decoding apparatus, a reference region referred to calculate the compensation parameter, wherein the reference region includes a luminance reference region adjacent to the luminance block and a chrominance reference region adjacent to the chrominance block, wherein the luminance reference region includes a plurality of sample lines, and wherein a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region.
Claim 2 of Pat 727 discloses the compensation parameter is calculated based on at least one of a representative value of the luminance reference region or a representative value of the chrominance reference region.
Claim 3 of Pat 727 discloses the representative value is derived to be one of an average value, a minimum value, a maximum value or a median value of all or some of samples belonging to the reference region.
Claim 4 of Pat 727 discloses deriving the first prediction value is selectively performed based on information indicating whether the chrominance block is decoded through an inter-component reference-based prediction.
Claims 13 and 2-4 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 14, claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Claim 7 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 15, claim 7 of Pat 727 discloses the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block, and wherein a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Claim 7 of Pat 727 disclose all the limitations in the application claim.  Thus, non-statutory double patenting applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, and 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0105025 A1) in view of Liu, Shan, Ximin Zhang, and Shawmin Lei. “Rectangular partitioning for Intra prediction in HEVC.”  Visual Communications and Image Processing (VCIP), 2012 IEEE.  IEEE, 2012 (hereinafter “Liu”).
Consider claim 1, Jeon teaches a method of decoding a video signal, with a decoding apparatus, comprising: receiving, with the decoding apparatus, a bitstream including a flag indicating whether to decode a chrominance block using a luminance block and a luminance reference region (Chroma_pred_from_luma_enabled flag.  [0144] – [0147]); predicting, with the decoding apparatus, the chrominance block using the luminance block and the luminance reference region based on the flag ([0148] – [0155]); and reconstructing, with the decoding apparatus, the predicted chrominance block ([0148] – [0155]), wherein the luminance reference region is adjacent to the luminance block ([0053], [0077], and [0090] – [0095]), wherein the luminance reference region includes a plurality of sample lines ([0089] – [0096]), predicting the chrominance block comprises: calculating a compensation parameter based on a representative value of a chrominance reference region adjacent to the chrominance block ([0090] – [0095]), and deriving a prediction value of the chrominance block based on the compensation parameter ([0090] – [0095]), and the representative value is derived to be one of an average value, a minimum value, a maximum value or a median value of all or some of samples belonging to the chrominance reference region ([0090] – [0099]).
However, Jeon does not explicitly teach a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region.
Liu teaches a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region (section 3 teaches expanding the user of rectangular 2NxN and Nx2N PU from Inter to Intra prediction. That is, both Intra and Inter CU share the same symmetric partition modes for all CU depths, i.e. 2Nx2N, 2NxN and Nx2N PU for CU greater than SCU, and possible NxN PU for SCU. In the reference implementations of the proposed Intra prediction block structure [7]-[9], 2NxN and Nx2N Intra PU are supported from 8x8 SCU to 32x32 CU. That is, 8x4, 4x8, 16x8, 8x16, 32x16 and 16x32 Intra prediction blocks are added to the existing square Intra prediction blocks. For all Intra prediction block sizes, the 35 Intra luma prediction modes that are defined in current HEVC are applied. Both square transforms and non-square transforms can be used to convert a block size of 2NxN or Nx2N prediction errors into frequency domain. In order to take full advantage of rectangular Intra prediction partitioning and maximize the coding efficiency enhancement, a set of non-square transforms (known as NSQT [10]) are used for processing rectangular PUs. Table 2 illustrates the relationships among various size CU, PU and TU in the proposed system. In this solution, 2Nx0.5N and 0.5Nx2N TU are applied to 2NxN and Nx2N PU, respectively. An example is shown in Fig. 4. In this example, TU0 and TU1 are associated with PU0 and thus share the same prediction mode specified in PU0 syntax; TU2 and TU3 are associated with PU1 and thus share the same prediction mode specified in PU1 syntax. Each 2Nx0.5N TU can be further split into smaller 2Nx0.5N transform blocks; in solution “TU-1” in Table 2, the smallest transform size is 8x2 and 2x8. Note that although the evidence of coding gain from using 8x2 and 2x8 prediction and transforms were shown during the JCT-VC meeting, concerns were raised that 2-point prediction and transforms might cause some complications in hardware design. Therefore, a modified solution, i.e. “TU-2” is proposed, in which 8x2 and 2x8 TUs are eliminated, 4x4 TUs are used for 8x4 and 4x8 PUs instead.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the application to incorporate the known technique of determining a number of sample lines based on an availability of the luminance reference region because such incorporation would achieve significant coding gain.  (See section 5 “Conclusion” of Liu).
Consider claim 5, Jeon teaches the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block ([0053], [0077], and [0090] – [0095]).
Consider claim 7, Jeon teaches a method of encoding a video signal, with an encoding apparatus, comprising: predicting, with the encoding apparatus, a chrominance block using a luminance block and a luminance reference region ([0090] – [0099]); obtaining, with the encoding apparatus, a residual block of the chrominance block based on an original block of the chrominance block and a prediction block obtained by predicting the chrominance block ([0055] – [0056] and [0090] – [0099]); and generating, with the encoding apparatus, a bitstream by encoding the residual block ([0055] – [0056] and [0059]), wherein the bitstream includes a flag indicating whether to encode the chrominance block using the luminance block and the luminance reference region (Chroma_pred_from_luma_enabled flag.  [0144] – [0147]. [0148] – [0155]), wherein the luminance reference region is adjacent to the luminance block ([0053], [0077], and [0090] – [0095]), wherein the luminance reference region includes a plurality of sample lines ([0089] – [0096]); predicting the chrominance block comprises: calculating a compensation parameter based on a representative value of a chrominance reference region adjacent to the chrominance block ([0090] – [0095]), and deriving a prediction value of the chrominance block based on the compensation parameter ([0090] – [0095]), and the representative value is derived to be one of an average value, a minimum value, a maximum value or a median value of all or some of samples belonging to the chrominance reference region ([0090] – [0099]).
However, Jeon does not explicitly teach a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region.
Liu teaches a number of the sample lines belonging to the luminance reference region is variably determined based on an availability of the luminance reference region (section 3 teaches expanding the user of rectangular 2NxN and Nx2N PU from Inter to Intra prediction. That is, both Intra and Inter CU share the same symmetric partition modes for all CU depths, i.e. 2Nx2N, 2NxN and Nx2N PU for CU greater than SCU, and possible NxN PU for SCU. In the reference implementations of the proposed Intra prediction block structure [7]-[9], 2NxN and Nx2N Intra PU are supported from 8x8 SCU to 32x32 CU. That is, 8x4, 4x8, 16x8, 8x16, 32x16 and 16x32 Intra prediction blocks are added to the existing square Intra prediction blocks. For all Intra prediction block sizes, the 35 Intra luma prediction modes that are defined in current HEVC are applied. Both square transforms and non-square transforms can be used to convert a block size of 2NxN or Nx2N prediction errors into frequency domain. In order to take full advantage of rectangular Intra prediction partitioning and maximize the coding efficiency enhancement, a set of non-square transforms (known as NSQT [10]) are used for processing rectangular PUs. Table 2 illustrates the relationships among various size CU, PU and TU in the proposed system. In this solution, 2Nx0.5N and 0.5Nx2N TU are applied to 2NxN and Nx2N PU, respectively. An example is shown in Fig. 4. In this example, TU0 and TU1 are associated with PU0 and thus share the same prediction mode specified in PU0 syntax; TU2 and TU3 are associated with PU1 and thus share the same prediction mode specified in PU1 syntax. Each 2Nx0.5N TU can be further split into smaller 2Nx0.5N transform blocks; in solution “TU-1” in Table 2, the smallest transform size is 8x2 and 2x8. Note that although the evidence of coding gain from using 8x2 and 2x8 prediction and transforms were shown during the JCT-VC meeting, concerns were raised that 2-point prediction and transforms might cause some complications in hardware design. Therefore, a modified solution, i.e. “TU-2” is proposed, in which 8x2 and 2x8 TUs are eliminated, 4x4 TUs are used for 8x4 and 4x8 PUs instead.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the application to incorporate the known technique of determining a number of sample lines based on an availability of the luminance reference region because such incorporation would achieve significant coding gain.  (See section 5 “Conclusion” of Liu).
Consider claim 10, Jeon teaches when the luminance reference region is unavailable, the unavailable luminance reference region is replaced with an adjacent region of the unavailable luminance reference region in a right or bottom direction ([0051] – [0053]).
Consider claim 11, Jeon teaches the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block ([0053], [0077], and [0090] – [0095]).
Consider claim 12, Jeon teaches a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block ([0053], [0077], and [0090] – [0095]).
Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0105025 A1) in view of Liu, Shan, Ximin Zhang, and Shawmin Lei. “Rectangular partitioning for Intra prediction in HEVC.”  Visual Communications and Image Processing (VCIP), 2012 IEEE.  IEEE, 2012 (hereinafter “Liu”) and Li et al. (US 2014/0369426 A1).
Consider claim 4, the combination of Jeon and Liu teaches all the limitations in claim 1 but does not explicitly teach when the luminance reference region is unavailable, the unavailable luminance reference region is replaced with an adjacent region of the unavailable luminance reference region in a right or bottom direction.
Li teaches when the luminance reference region is unavailable, the unavailable luminance reference region is replaced with an adjacent region of the unavailable luminance reference region in a right or bottom direction ([0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the application to incorporate the known technique of replacing unavailable luminance reference region with an adjacent region of the unavailable luminance reference region in a right or bottom direction because such incorporation would improve coding efficiency and reducing computational resource requirements.  [0136].
Consider claim 10, claim 10 recites the same limitations as claim 4.  Thus, it is rejected for the same reasons. 
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0105025 A1) in view of Liu, Shan, Ximin Zhang, and Shawmin Lei. “Rectangular partitioning for Intra prediction in HEVC.”  Visual Communications and Image Processing (VCIP), 2012 IEEE.  IEEE, 2012 (hereinafter “Liu”) and Baylon et al. (US 11,297,351 B2).
Consider claim 6, the combination of Jeon and Liu teaches all the limitations in claim 1 but does not explicitly teach a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Baylon teaches a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the application to incorporate the known technique of using different number of sample lines located at the left of the luminance block and at the top of the luminance block because such incorporation would increase objective and subjective quality of the reconstructed video.  Col. 9, lines 13-20.
Consider claim 12, claim 12 recites the same limitations as claim 6.  Thus, it is rejected for the same reasons. 
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0105025 A1) in view of Liu, Shan, Ximin Zhang, and Shawmin Lei. “Rectangular partitioning for Intra prediction in HEVC.”  Visual Communications and Image Processing (VCIP), 2012 IEEE.  IEEE, 2012 (hereinafter “Liu”) and Lee et al. (US 2019/0215512 A1).
Consider claim 13, claim 13 recites a decoding method claimed in claim 1 (see rejection for claim 1).  Thus, it is rejected for the same reasons as claim 1.  Further, claim 13 recites a non-transitory computer readable medium having stored thereon instructions that when executed by a processor of a decoding apparatus perform the decoding method.
However, the combination of Jeon and Liu does not explicitly teach a non-transitory computer readable medium having stored thereon instructions that when executed by a processor of a decoding apparatus perform the decoding method.
Lee teaches a non-transitory computer readable medium having stored thereon instructions that when executed by a processor of a decoding apparatus perform the decoding method ([0249]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the application to incorporate the known technique of using a non-transitory computer readable medium to store instructions that when executed by a processor of a decoding apparatus perform the decoding method because such incorporation would allow more flexibility to implement the decoding method.
Consider claim 14, Jeon teaches the sample lines include at least one sample line located at a top of the luminance block and at least one sample line located at a left of the luminance block ([0053], [0077], and [0090] – [0095]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2017/0105025 A1) in view of Liu, Shan, Ximin Zhang, and Shawmin Lei. “Rectangular partitioning for Intra prediction in HEVC.”  Visual Communications and Image Processing (VCIP), 2012 IEEE.  IEEE, 2012 (hereinafter “Liu”), Lee et al. (US 2019/0215512 A1), and Baylon et al. (US 11,297,351 B2).
Consider claim 15, the combination of Jeon and Liu teaches all the limitations in claim 1 but does not explicitly teach a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block.
Baylon teaches a number of the sample lines located at the top of the luminance block is different from a number of the sample lines located at the left of the luminance block (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the application to incorporate the known technique of using different number of sample lines located at the left of the luminance block and at the top of the luminance block because such incorporation would increase objective and subjective quality of the reconstructed video.  Col. 9, lines 13-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486